DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant amended claims 1, 10 and 19, in the amendment received on 5/19/2021.

The claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 7-9, 10-11, 16-18 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao D.S. et al. (U.S. Patent No. 9,094,299) in view of Chen et al. (U.S. Publication No. 2018/0234344 A1), and Black et al. (U.S. Publication No. 2002/0116485 A1), and in further view of Moran et al. (U.S. Patent No. 6,801,940 B1).
With respect to claim 1, Rao discloses a method performed by a network management system (NMS) device that manages a network, the method comprising: generating, by processing circuitry of the NMS device, in accordance with a device management protocol, a configuration change request representing a transaction having a first sub-transaction specifying a first configuration change for a network device of the network and a second sub-transaction specifying a second configuration change for the same network device (i.e., In general, this disclosure describes techniques for generating a device-specific script that runs on a network device to receive configuration commands per a common application programming interface (API) and configure the network device according to a particular schema of the device.  A script builder generates the device-specific script by parsing template configuration data of the device and prompting the user for information as to whether portions of the template configuration data should be parameterized. Once the device-specific script is enabled, the user can call the device-specific script via a command that satisfies the format of the common API. Data associated with the parameterized values is passed to the device-specific script during this command. The script configures the device according to the device-specific schema using the data associated with the parameterized values. In this manner, the user need not submit individualized configuration commands that satisfy the schema of a particular network device. The user can instead use a single common commands to configure an entire network of devices regardless of the schema used by each device, column 2 ¶ 3.  In common practice, device management system 10 and elements 5 are centrally maintained by an IT group of an enterprise and are collectively referred to as an element management system (EMS) or a network management system (NMS), column 5 ¶ 2). 
Rao also discloses outputting, by the processing circuitry, the configuration change request to the network device (i.e., A script builder generates the device-specific script by parsing template configuration data of the device and prompting the user for information as to whether portions of the template configuration data should be parameterized. Once the device-specific script is enabled, the user can call the device-specific script via a command that satisfies the format of the common API. Data associated with the parameterized values is passed to the device-specific script during this command. The script configures the device according to the device-specific schema using the data associated with the parameterized values. In this manner, the user need not submit individualized configuration commands that satisfy the schema of a particular network device. The user can instead use a single common commands to configure an entire network of devices regardless of the schema used by each device [outputting, by the processing circuitry, the configuration change request to the network device], column 2 ¶ 3). 
Rao also discloses receiving, by the processing circuitry, a reply message from the network device (i.e., Management interface module 24 of network device 14 may acknowledge the CLI session with device management system 10, receive the one or more RPC, and relay the RPC received during the CLI session to management daemon module 26. Management daemon module 26 may interpret the RPC and write the parameter place holder values to configuration data 44. Through management interface module 24, management daemon module 26 may send a confirmation message to device management system 10 acknowledging the successful write to configuration data 44, column 12 ¶ 3.  For instance, the script may establish NETCONF sessions between management device 10 and one or more of elements 5. The script may issue commands and transfer data according to the device management protocol to the respective one of elements 5 and in response, receive data from the respective one of elements 5 [reply message], column 5 ¶ 3). 
Rao may not explicitly disclose wherein the configuration change request indicates a transaction identifier for the transaction, indicates a first sub-transaction identifier for the first configuration change, and indicates a second sub-transaction identifier for the second configuration change.
However, Chen discloses wherein the configuration change request indicates a transaction identifier for the transaction, indicates a first sub-transaction identifier for the first configuration change, and indicates a second sub-transaction identifier for the second configuration change (i.e., the sending, by the controller, first configuration information to the target network device when the target network device is in the overloaded state is specifically: sending, by the controller, the first configuration information to the target network device when the target network device is in the overloaded state and the target network device is not the recorded overloaded device, ¶ 33.  The sending, by the controller, second configuration information to the target network device when the target network device is not in the overloaded state is specifically: sending, by the controller, the second configuration information to the target network device when the target network device is not in the overloaded state and the target network device is the recorded overloaded device, ¶ 34.  Specifically, the extended multipart request message includes a type Type field and a request body Body field, the type field carries a type value that indicates load balance information, the request body field is empty or carries a device identifier, and the multipart request message is a load parameter request. Correspondingly, the extended multipart response message includes the type field and a response body Body field, the type field carries the type value that indicates the load balance information, the response body field carries the load parameter of the target network device, and the multipart response message is used to send the load parameter, ¶ 137.  Thus, the messages contain sub-transactions for configuration changes and the associated field indictors being the first second, third sub-transaction identifiers) in order to provide a load sharing method, apparatus, and system, for the management of network resources to prevent the load of network devices in a network from becoming unbalanced (¶ 5).
Chen also discloses a reply message from the network device indicating the transaction identifier (i.e., correspondingly, the multipart response message includes the type field and a response body Body field, and the response body field carries the load parameter of the target network device, ¶ 16).
Chen also discloses indicating the first sub-transaction identifier and indicating the second sub-transaction identifier (i.e., sending, by the controller, a load parameter request to the target network device, ¶ 12. receiving, by the controller, the load parameter returned by the target network device for the load parameter request, ¶ 13.  In some embodiments, the load parameter request is an extended multipart Multipart request message of the Openflow Openflow protocol, and the load parameter is sent by using an extended multipart response message of the Openflow protocol, ¶ 14.  In some embodiments, the multipart request message includes a type Type field and a request body Body field, the type field carries a type value that indicates load balance information, and the request body field is empty or carries a device identifier, ¶ 15.  Correspondingly, the multipart response message includes the type field and a response body Body field, and the response body field carries the load parameter of the target network device, ¶ 16.  See tables in ¶s 138-139 showing different sub-transaction ids).
Therefore, based on Rao in view of Chen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chen to the system of Rao in order to provide a load sharing method, apparatus, and system, for the management of network resources to prevent the load of network devices in a network from becoming unbalanced.
Rao and Chen may not explicitly disclose that represents the transaction having the first sub-transaction specifying the first configuration change for the network device of the network and the second sub-transaction specifying the second configuration change for the same network device.
However, Black discloses that represents the transaction having the first sub-transaction specifying the first configuration change for the network device of the network and the second sub-transaction specifying the second configuration change for (i.e., When the network device is connected to the network, the data from the NMS database is reliably downloaded to the network device as a group of SQL commands using a relational database transaction [that represents the transaction having the first sub-transaction specifying the first configuration change for the network device of the network and the second sub-transaction specifying the second configuration change for the same network device]. The network device then executes the SQL commands to enter the data into the internal configuration database, and through the active query process (described below), the network device may be completely and reliably configured, ¶ 224) in order to provide a method and apparatus for improving management and network availability between network management system (NMS) clients and servers (¶ 9).
Black discloses reply message received by network device specifying that the first configuration change has been successfully committed at the network device and a second response element specifying that the second configuration change is not successfully committed at the network device (i.e., Similarly, because the network device may be managed simultaneously by multiple NMS servers, the network device itself re-validates received configuration data. This tiered validation provides reliability and scalability to the NMS, ¶ 186.  The configuration database software then sends (step 884) active query notices, described in more detail below, to appropriate applications executing within the network device to complete the administrator's configuration request (step 885). Active query notices may also be used to update the NMS database with the changes made to the configuration database. In addition, a Configuration Synchronization process running in the network device may also be notified through active queries when any configuration changes are made or, perhaps, only when certain configuration changes are made [reply message received by network device specifying that the first configuration change has been successfully committed at the network device]. As previously mentioned, the network device may be connected to multiple NMS Servers. To maintain synchronization, the Configuration Synchronization program broadcasts configuration changes to each attached NMS server. This may be accomplished by issuing reliable (i.e., over TCP) SNMP configuration change traps to each NMS server. Configuration change traps received by the NMS servers are then multicast/broadcast to all attached NMS clients [reply message[s] received by network device specifying that the first configuration change has been successfully committed at the network device]. Thus, all NMS servers, NMS clients, and databases (both internal and external to the network device) remain synchronized, ¶ 187.  Even a simple configuration request from a network administrator may require several changes to one or more configuration database tables. Under certain circumstances, all the changes may not be able to be completed. Current network management systems make configuration changes in a central data repository and pass these changes to network devices using SNMP "sets". Since changes made through SNMP are committed immediately (i.e., written to the data repository), an uncompleted configuration (series of related "sets") will leave the network device in a partially configured state (e.g., "dangling" partial configuration records) that is different from the configuration state in the central data repository being used by the NMS. The configuration database then notifies the server as to the success or failure of the configuration change and the server notifies the client [a second response element specifying that the second configuration change is not successfully committed at the network device], ¶ 188). 
Therefore, based on Rao in view of Chen, and further in view of Black, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Black to the system of Rao and Chen in order to provide a method and apparatus for improving management and network availability between network management system (NMS) clients and servers.
Rao, Chen and Black may not explicitly disclose a reply message including a first response element specifying that the first configuration change is successfully committed at the network device and indicating the first sub-transaction identifier and a second response element specifying that the second configuration change is not successfully committed at the network device and indicating the second sub-transaction identifier.
However, Moran discloses a reply message including a first response element specifying that the first configuration change is successfully committed at the network device and indicating the first sub-transaction identifier and a second response element specifying that the second configuration change is not successfully committed at the network device and indicating the second sub-transaction identifier (i.e., In an embodiment, performance data is gathered for transaction-oriented transactions, stream-oriented transactions, and/or throughput-oriented transactions [first and second sub-transactions]. The metrics generated for the transaction-oriented transactions may include a command time per transaction, a response time per transaction, an elapsed time from a start of a command to a start of a response, an elapsed time from a start of a command to an end of a response, and/or a number of failures. The metrics generated for the stream-oriented transactions may include a type of service expected during setup, a type of service actually received, a number of transactions, a number of successful transactions [a reply message including a first response element specifying that the first configuration change is successfully committed at the network device], and/or a ratio for an accumulated time of disrupted service over transaction time. The metrics generated for the throughput-oriented transactions can include a number of transactions, a number of successful transactions [a reply message including a first response element specifying that the first configuration change is successfully committed at the network device], throughput calculations per transaction, byte rate during the transaction, and/or response size, column 2 ¶ 4.  In another embodiment, an application content expert can be used to identify application subtypes within the application to identify tunneled applications and generate more precise metrics [sub-transactions], column 2 ¶ 5. FIG. 37 depicts a process 3700 for expert application performance analysis. In operation 3702, an application is monitored. In operation 3704, performance data is gathered during the monitoring of operation 3702. A set of metrics is generated in operation 3706 based on the performance data gathered in operation 3704. A performance of the application is measured from at least one of a client perspective, a server perspective, and a network perspective using the metrics, column 37 ¶ 5.  The system may be able to collect various statistics for a server, client, or protocol to perform the functions listed in Table 50, column 37 last ¶ and table 50 which shows collected information such as the number of attempted transactions and the number of unsuccessful transactions [a second response element specifying that the second configuration change is not successfully committed at the network device].  Further column 4 ¶ 7 discusses the Session Experts which provide a mechanism to track a particular client or server within the network. The tracking involves binding client/server MAC addresses, network addresses, Machine Names and User Names. Accurate bindings provide a way to ensure that the information that has been collected by the system can be related to the appropriate client and server [indicating the first and second sub-transaction identifiers], column 4 ¶ 7) in order to provide a EMS/NMS system which is a self-managed device, and allows a user to connect directly to a node using any standard web browser and immediately issue requests for issuing changes such as alarms, statistics and diagnosis, configure triggers, view reports, etc (column 6 ¶ 2).
Therefore, based on Rao in view of Chen and Black, and further in view of Moran, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Moran to the system of Rao, Chen and Black in order to provide a EMS/NMS system which is a self-managed device, and allows a user to connect directly to a node using any standard web browser and immediately issue requests for issuing changes such as alarms, statistics and diagnosis, configure triggers, view reports, etc.

With respect to claim 2, Rao discloses wherein the device management protocol is a first device management protocol, the method comprising: receiving, by the processing circuitry, via an administrator interface, an application level configuration for the network in accordance with a second device management protocol (i.e., Moreover, the device-specific configuration scripts may be automatically generated for each of elements 5, thereby alleviating any burden on administrator 12 in creating such scripts [wherein the device management protocol is a first device management protocol, the method comprising: receiving, by the processing circuitry, via an administrator interface, an application level configuration for the network], column 6 ¶ 3.  In one example, device management system 10 may establish NETCONF sessions 9A-9C with element 5A-5C respectively. Each of elements 5A-5C may use a different respective schema and likewise, individually execute a device-specific configuration script that configures the one of elements 5A-5C in accordance with the respective schema of each of elements 5A-5C [in accordance with a second device management protocol]. Although the built-in logic of the configuration scripts may vary from one to the next, all the configuration scripts of network 2 present a same common API for receiving NETCONF calls from device management system 10. As such administrator 12 can configure elements 5A-5C using the same NETCONF calls to configure elements 5A-5C, irrespective of the schemas used by elements 5A-5C [wherein the device management protocol is a first device management protocol, the method comprising: receiving, by the processing circuitry, via an administrator interface, an application level configuration for the network], column 6 last ¶ - column 7 first ¶). 
Rao also discloses translating, by the processing circuitry, in accordance with a second device management protocol, the application level configuration into the first configuration change and the second configuration change (i.e., .  In one example, device management system 10 may establish NETCONF sessions 9A-9C with element 5A-5C respectively. Each of elements 5A-5C may use a different respective schema and likewise, individually execute a device-specific configuration script that configures the one of elements 5A-5C in accordance with the respective schema of each of elements 5A-5C [translating, by the processing circuitry, in accordance with a second device management protocol, the application level configuration into the first configuration change and the second configuration change]. Although the built-in logic of the configuration scripts may vary from one to the next, all the configuration scripts of network 2 present a same common API for receiving NETCONF calls from device management system 10. As such administrator 12 can configure elements 5A-5C using the same NETCONF calls to configure elements 5A-5C, irrespective of the schemas used by elements 5A-5C, column 6 last ¶ - column 7 first ¶). 

With respect to claim 7, Rao discloses wherein the configuration change request is a first configuration change request, wherein the transaction is a first transaction wherein the reply message is a first reply message, wherein the network device is a first network device (i.e., In general, this disclosure describes techniques for generating a device-specific script that runs on a network device to receive configuration commands per a common application programming interface (API) and configure the network device according to a particular schema of the device.  A script builder generates the device-specific script by parsing template configuration data of the device and prompting the user for information as to whether portions of the template configuration data should be parameterized. Once the device-specific script is enabled, the user can call the device-specific script via a command that satisfies the format of the common API. Data associated with the parameterized values is passed to the device-specific script during this command. The script configures the device according to the device-specific schema using the data associated with the parameterized values. In this manner, the user need not submit individualized configuration commands that satisfy the schema of a particular network device. The user can instead use a single common commands to configure an entire network of devices regardless of the schema used by each device, column 2 ¶ 3.  In common practice, device management system 10 and elements 5 are centrally maintained by an IT group of an enterprise and are collectively referred to as an element management system (EMS) or a network management system (NMS), column 5 ¶ 2.  This is the same for follow-up changes and replies). 
Rao also discloses the method comprising: generating, by the processing circuitry, in accordance with the device management protocol, a second configuration change request representing a second transaction specifying a batch of configuration changes for a second network device of the network (i.e., In other words, from device management system 10, administrator 12 may use device management system 10 to send commands (e.g., CLI, NETCONF, and the like) to configure one or more interfaces of element 5A for a target network service that administrator 12 wishes to deploy across multiple elements 5 [specifying a batch of configuration changes for a second network device of the network]. These commands cause element 5A to generate template configuration data (e.g., one or more XML files) for the target network service that conforms to the schema(s) of element 5A, column 7 ¶ 3). 
Rao further discloses outputting, by the processing circuitry, the second configuration change request to the second network device (i.e., A script builder generates the device-specific script by parsing template configuration data of the device and prompting the user for information as to whether portions of the template configuration data should be parameterized. Once the device-specific script is enabled, the user can call the device-specific script via a command that satisfies the format of the common API. Data associated with the parameterized values is passed to the device-specific script during this command. The script configures the device according to the device-specific schema using the data associated with the parameterized values. In this manner, the user need not submit individualized configuration commands that satisfy the schema of a particular network device. The user can instead use a single common commands to configure an entire network of devices regardless of the schema used by each device [outputting, by the processing circuitry, the configuration change request to the network device], column 2 ¶ 3). 
Rao also discloses in response to receiving a second reply message specifying the batch of configuration change are not successfully committed at the network device, dividing, by the processing circuitry, the batch of configuration changes into a first sub-set of one or more configuration changes and a second sub-set of one or more configuration changes (i.e., Configuration data 44 includes data (e.g., one or more text files, databases, tables, data structures, XML configuration files, combinations thereof, or the like) that specify, e.g., system parameters, routing policies, forwarding options, network flow statistics, error logs [error message], column 10 ¶ 3. If unsuccessful the reply message would be an error message for single messages or batch messages). 

With respect to claim 8, Rao discloses wherein dividing the batch of configuration changes is based on an error message indicated in the second reply message (i.e., Configuration data 44 includes data (e.g., one or more text files, databases, tables, data structures, XML configuration files, combinations thereof, or the like) that specify, e.g., system parameters, routing policies, forwarding options, network flow statistics, error logs [error message], column 10 ¶ 3). 

With respect to claim 9, Rao discloses generating, by the processing circuitry, in accordance with the device management protocol, a third configuration change request indicating a third transaction specifying the first sub-set of one or more configuration changes for the second network device (i.e., In general, this disclosure describes techniques for generating a device-specific script that runs on a network device to receive configuration commands per a common application programming interface (API) and configure the network device according to a particular schema of the device.  A script builder generates the device-specific script by parsing template configuration data of the device and prompting the user for information as to whether portions of the template configuration data should be parameterized. Once the device-specific script is enabled, the user can call the device-specific script via a command that satisfies the format of the common API. Data associated with the parameterized values is passed to the device-specific script during this command. The script configures the device according to the device-specific schema using the data associated with the parameterized values. In this manner, the user need not submit individualized configuration commands that satisfy the schema of a particular network device. The user can instead use a single common commands to configure an entire network of devices regardless of the schema used by each device, column 2 ¶ 3.  This would be the same for a first, second, third, etc conf. change being made). 
Rao also discloses outputting, by the processing circuitry, the third configuration change request to the second network device (i.e., A script builder generates the device-specific script by parsing template configuration data of the device and prompting the user for information as to whether portions of the template configuration data should be parameterized. Once the device-specific script is enabled, the user can call the device-specific script via a command that satisfies the format of the common API. Data associated with the parameterized values is passed to the device-specific script during this command. The script configures the device according to the device-specific schema using the data associated with the parameterized values. In this manner, the user need not submit individualized configuration commands that satisfy the schema of a particular network device. The user can instead use a single common commands to configure an entire network of devices regardless of the schema used by each device [outputting, by the processing circuitry, the third configuration change request to the second network device], column 2 ¶ 3). 

With respect to claim 10, the limitations of claim 10 are similar to the limitations of claim 1 above.   The limitations of claim 10 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Rao further discloses a network management system (NMS) device comprising: a control unit (i.e., control unit 20 in figure 2). 
(i.e., Configuration data 44 includes data (e.g., one or more text files, databases, tables, data structures, XML configuration files, combinations thereof, or the like) that specify, e.g., system parameters, routing policies, forwarding options, network flow statistics, error logs, user information, router chassis inventory, and performance metrics. This configuration hierarchy may be specified by one or more of the XSD files within schema data 42. For proper operation of network device 14, the data within configuration data 44 is organized according to one or more of the schemas of schema data 42. As described in further detail below, a client such as administrator 12, can interact with network device 14 to access configuration data 44 to manage a policy or relationship between network device 14 and other network devices of network 2, configure network interface 22, adjust parameters for network protocol supported by network device 14, specify physical components within network device 14, modify other information about network device 14, and the like. In one embodiment, as further illustrated by FIG. 4, configuration data 44 is arranged in the form of a multi-level configuration hierarchy, having a plurality of inter-related objects, column 10 ¶ 3). 
Rao further discloses a device configuration manager executing on the control unit of the NMS device (i.e., see 24 and 26 in figure 2). 

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.



With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are similar to the limitations of claim 1 above.  The limitations of claim 19 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Rao discloses selectively installing, by the processing circuitry, for each sub-transaction of the plurality of sub-transactions, the one or more respective configuration changes at the managed device (i.e., In one example, a method comprises parsing, by a script builder module of a network device, configuration data of the network device in accordance with a schema of the network device for one or more candidate parameters for configuration. Each of the one or more candidate parameters may comprise a configurable attribute of the network device in the configuration data. The method may further include outputting, at an interface of the network device, a parameter identifier of each of the one or more candidate parameters. The method may further include receiving, at the interface of the network device, an indication of a selection of the one or more candidate parameters and a plurality of labels. Each label in the plurality of labels may correspond to a different one of the selected candidate parameters, and both the selected candidate parameters and the plurality of labels may conform to a platform-independent interface for a remote procedure call for provisioning a service on any one of a plurality of different devices within a network. The method may further include generating, by the script builder module of the network device, based at least in part on the selected candidate parameters and the schema, at least one configuration script for modifying the configuration data of the network device in accordance with the schema. Generating the at least one configuration script may comprise configuring the at least one configuration script to receive, via the platform-independent interface for the remote procedure call, parameterized information associated with at least one of the selected candidate parameters, and update, based on the parameterized information, the configurable attribute in the configuration data that corresponds to the at least one of the selected candidate parameters, column 2 ¶ 4).
Rao and Chen may not explicitly disclose a plurality of sub-transactions for specifying one or more respective configuration changes for managed devices.
However, Black discloses a plurality of sub-transactions for specifying one or more respective configuration changes for managed devices (i.e., When the network device is connected to the network, the data from the NMS database is reliably downloaded to the network device as a group of SQL commands using a relational database transaction [plurality of sub-transactions for specifying one or more respective configuration changes for managed devices]. The network device then executes the SQL commands to enter the data into the internal configuration database, and through the active query process (described below), the network device may be completely and reliably configured, ¶ 224) in order to provide a method and apparatus for improving management and network availability between network management system (NMS) clients and servers (¶ 9).
Therefore, based on Rao in view of Chen, and further in view of Black, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Black to the system of Rao and Chen in order to provide a method and apparatus for improving management and network availability between network management system (NMS) clients and servers.

With respect to claim 20, Rao discloses wherein selectively installing comprises applying one or more configuration changes specified by a particular sub-transaction of the plurality of sub-transactions to the running configuration (i.e., In general, this disclosure describes techniques for generating a device-specific script that runs on a network device [selectively installing comprises applying one or more configuration changes specified by a particular sub-transaction of the plurality of sub-transactions to the running configuration] to receive configuration commands per a common application programming interface (API) and configure the network device according to a particular schema of the device, column 2 ¶ 3).
Rao also discloses wherein constructing the reply message comprises generating a positive response element for the particular sub-transaction in response to determining the managed device committed the one or more configuration changes in the running configuration (i.e., Management interface module 24 of network device 14 may acknowledge the CLI session with device management system 10, receive the one or more RPC, and relay the RPC received during the CLI session to management daemon module 26. Management daemon module 26 may interpret the RPC and write the parameter place holder values to configuration data 44. Through management interface module 24, management daemon module 26 may send a confirmation message to device management system 10 acknowledging the successful write to configuration data 44 [reply message comprises generating a positive response element for the particular sub-transaction in response to determining the managed device committed the one or more configuration changes in the running configuration], column 12 ¶ 3.  For instance, the script may establish NETCONF sessions between management device 10 and one or more of elements 5. The script may issue commands and transfer data according to the device management protocol to the respective one of elements 5 and in response, receive data from the respective one of elements 5 [reply message comprises generating a positive response element for the particular sub-transaction in response to determining the managed device committed the one or more configuration changes in the running configuration], column 5 ¶ 3). 

Claims 3-5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao D.S. et al. (U.S. Patent No. 9,094,299) in view of Chen et al. (U.S. Publication No. 2018/0234344 A1), Black et al. (U.S. Publication No. 2002/0116485 A1), and Moran et al. (U.S. Patent No. 6,801,940 B1), and in further view of Ganesh et al. (U.S. Publication No. 2017/0331669 A1).
With respect to claim 3, Rao discloses wherein the first device management protocol comprises a Network Configuration (NETCONF) protocol (i.e., Device management system 10 uses a network management protocol designed for management of configuration data within managed network elements 5, such as the SNMP protocol or the Network Configuration Protocol (NETCONF) protocol or a derivative thereof, column 5 ¶ 1). 
Rao also discloses wherein the second device management protocol comprises a model and wherein translating the application level configuration comprises translating, using the model, a first application level configuration change of the application level configuration corresponding to a first multiplexer identifier into the first configuration change and translating, using the model, a second application level configuration change of the application level configuration corresponding to a second multiplexer identifier into the second configuration change (i.e., The configuration scripts executing on each of elements 5 translate these parameter values into unique NETCONF configuration commands that meet the criteria of the schema of the underlying one of elements 5 where the configuration scripts are being executed. Moreover, the device-specific configuration scripts may be automatically generated for each of elements 5, thereby alleviating any burden on administrator 12 in creating such scripts, column 6 ¶ 3). 
Rao, Chen, Black and Moran may not explicitly disclose a YANG model.
However, Ganesh discloses a YANG model (i.e., An asynchronous NMP message may be solicited or unsolicited. Solicited messaging is inclusive of, for example, a publisher-subscriber model of message generation and transmission. In a publisher-subscriber model, one device or component (i.e., the publisher) is configured to detect an event (or other condition). Other devices or components (i.e., the subscriber or subscribers, as the case may be) explicitly subscribe to the event and, as subscribers, are notified (e.g., using a notification message) by the publisher when the event is detected. The subscriber may register directly with the publisher (e.g., by sending a message to the publisher that requests notifications from the publisher) or a system that manages the publisher (e.g., sending, to another device, a message that requests notifications from the publisher). When the publisher detects the event, the publisher broadcasts the message to all subscribers of the event. Unsolicited messaging is inclusive of (default) notifications. In a notification model, one device or component (the publisher) is configured to detect an event (or other condition). The publisher notifies other devices or components when the event is detected even though such other devices or components did not explicitly subscribe to the event (e.g., default NMP settings that implicitly subscribes the other devices or components to the event, system-level events, error conditions, and the like). In other examples, a device in a NMS may explicitly subscribe another device (or all devices in a network) to the event (e.g., an administrator-defined default setting). In SNMP, an asynchronous message may be any SNMP notification (e.g., a Trap as defined in either RFC 1157, SNMPv2, SNMPv3, or a derivative thereof and/or an InformRequest as defined in SNMPv2, or a derivative thereof). In particular, Trap and InformRequests are notification types may be used to notify a device regarding a detection of a change in operational state (i.e., an unsolicited asynchronous NMP message). The IETF first published in 2014 an Internet Draft document titled, Requirements for Subscription to YANG Datastores, which provides requirements for a service that allows client applications to subscribe to updates of a YANG datastore (i.e., a publisher-subscriber model). `YANG pub/sub` as used herein refers to the Internet Draft document titled Requirements for Subscription to YANG Datastores (draft-ietf-i2rs-pub-sub-requirements) or any derivatives thereof (e.g., RFCs and/or standardized versions). In NETCONF, an asynchronous message may be an update (e.g., using YANG data) as defined in YANG pub/sub, ¶ 75) in order to provide a network management system (NMS) that allows the managing of network elements (¶ 19).
Therefore, based on Rao in view of Chen in view of Black and Moran, and further in view of Ganesh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ganesh to the system of Rao, Chen, Black and Moran in order to provide a network management system (NMS) that allows the managing of network elements.

With respect to claim 4, Rao discloses wherein the network device is a hub network device connected to a plurality of network devices of the network (i.e., Elements 5 (also generally referred to as devices, network devices, or remote network devices) may include, for example, routers, switches, gateways, bridges, hubs, servers, firewalls or other intrusion detection systems (IDS) or intrusion prevention systems (IDP), computing devices, computing terminals, printers, other network devices, or a combination of such devices. While described in this disclosure as transmitting, conveying, or otherwise supporting packets, network 2 may transmit data according to any other discrete data unit defined by any other protocol, such as a cell defined by the Asynchronous Transfer Mode (ATM) protocol, or a datagram defined by the User Datagram Protocol (UDP). Communication links interconnecting elements 5 may be physical links (e.g., optical, copper, and the like) or wireless, column 4 ¶ 9). 
Rao also discloses wherein the first multiplexer identifier comprises a hub name for the hub network device and a first identifier value; and wherein the second multiplexer identifier comprises the hub name and a second identifier value (i.e., see the parameter name for 5. Bridge/vland-id for the hub names and multiplexer identifiers). 

With respect to claim 5, Rao, Chen and Black may not explicitly disclose a hub network device connected to one or more network devices.
However, Moran discloses a hub network device connected to one or more network devices (i.e., A typical network contains multiple interconnected devices, including computers, servers, printers, and various other network communication devices such as routers, bridges, switches, and hubs, column 1 ¶ 4.  In the multi-interface configuration, a larger system is possible by providing multiple interfaces (Media Modules), which allows monitoring and real-time correlation of multiple (co-located) network segments 308. Preferably, in both arrangements, no higher-layer management console is required. This second configuration also allows the mixing and matching of different media module types. One exemplary benefit of this configuration would be to monitor traffic seen on the WAN-side of a router, on a backbone, and on individual branch segments all from the same system, providing a complete network view from a single administrative point, column 5 last ¶ - column 6 first ¶). 

However, Ganesh discloses wherein the network device is a hub network device connected to one or more network devices for a first tenant and one or more network devices for a second tenant (i.e., In one particular instance, the architecture of the present disclosure can be associated with a service provider deployment. In other examples, the architecture of the present disclosure would be equally applicable to other communication environments, such as an enterprise wide area network (WAN) deployment. The architecture of the present disclosure may include a configuration capable of transmission control protocol/internet protocol (TCP/IP) communications for the transmission and/or reception of data in a network [wherein the network device is a hub network device connected to one or more network devices for a first tenant and one or more network devices for a second tenant], ¶ 25) in order to provide a network management system (NMS) that allows the managing of network elements (¶ 19).
Ganesh also discloses wherein the first multiplexer identifier comprises a hub name for the hub network device and a first tenant identifier for the first tenant; and wherein the second multiplexer identifier comprises the hub name and a second tenant identifier for the second tenant (i.e., In some embodiments a method comprises receiving, by a virtualization engine, a request encoded in a network management protocol (NMP), wherein the request identifies a network element as a final destination of the request; controlling, by the virtualization engine on behalf of the network element, processes associated with communicating in the NMP by : identifying a data set based on an identifier identifying the network element, ¶ 17). 
Therefore, based on Rao in view of Chen in view of Black and Moran, and further in view of Ganesh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ganesh to the system of Rao, Chen, Black and Moran in order to provide a network management system (NMS) that allows the managing of network elements.

With respect to claim 12, the limitations of claim 12 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 13, Rao discloses wherein the network device is a hub network device connected to a plurality of network devices of the network; wherein the first multiplexer identifier comprises a hub name for the hub network device and a first identifier value; and wherein the second multiplexer identifier comprises the hub name and a second identifier value (i.e., Elements 5 (also generally referred to as devices, network devices, or remote network devices) may include, for example, routers, switches, gateways, bridges, hubs, servers, firewalls or other intrusion detection systems (IDS) or intrusion prevention systems (IDP), computing devices, computing terminals, printers, other network devices, or a combination of such devices. While described in this disclosure as transmitting, conveying, or otherwise supporting packets, network 2 may transmit data according to any other discrete data unit defined by any other protocol, such as a cell defined by the Asynchronous Transfer Mode (ATM) protocol, or a datagram defined by the User Datagram Protocol (UDP). Communication links interconnecting elements 5 may be physical links (e.g., optical, copper, and the like) or wireless, column 4 ¶ 9.  Also see the parameter name for 5. Bridge/vland-id for the hub names and multiplexer identifiers). 

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao D.S. et al. (U.S. Patent No. 9,094,299) in view of Chen et al. (U.S. Publication No. 2018/0234344 A1), Black et al. (U.S. Publication No. 2002/0116485 A1), and Moran et al. (U.S. Patent No. 6,801,940 B1), and in further view of Purkayastha et al. (U.S. Patent No. 8,335,171 B1).
With respect to claim 6, Rao discloses in response to receiving the reply message including the first response element specifying the first configuration change is successfully committed at the network device, updating, by the processing circuitry, configuration data for the network to include the first configuration change (i.e., The method may further include generating, by the script builder module of the network device, based at least in part on the selected candidate parameters and the schema, at least one configuration script for modifying the configuration data of the network device in accordance with the schema. Generating the at least one configuration script may comprise configuring the at least one configuration script to receive, via the platform-independent interface for the remote procedure call, parameterized information associated with at least one of the selected candidate parameters, and update, based on the parameterized information, the configurable attribute in the configuration data that corresponds to the at least one of the selected candidate parameters [updating, by the processing circuitry, configuration data for the network to include the first configuration change], column 2 ¶ 4.  Management interface module 24 of network device 14 may acknowledge the CLI session with device management system 10, receive the one or more RPC, and relay the RPC received during the CLI session to management daemon module 26. Management daemon module 26 may interpret the RPC and write the parameter place holder values to configuration data 44. Through management interface module 24, management daemon module 26 may send a confirmation message to device management system 10 acknowledging the successful write to configuration data 44 [in response to receiving the reply message including the first response element specifying the first configuration change is successfully committed at the network device, updating, by the processing circuitry, configuration data for the network to include the first configuration change], column 12 ¶ 3.  For instance, the script may establish NETCONF sessions between management device 10 and one or more of elements 5. The script may issue commands and transfer data according to the device management protocol to the respective one of elements 5 and in response, receive data from the respective one of elements 5 [reply message], column 5 ¶ 3). 
Rao, Chen, Black and Moran may not explicitly disclose in response to receiving the reply message including the second response element specifying the second configuration change is not successfully committed at the network device, refraining 
However, Purkayastha discloses in response to receiving the reply message including the second response element specifying the second configuration change is not successfully committed at the network device, refraining from updating, by the processing circuitry, the configuration data for the network to include the second configuration change (i.e., According to another implementation, a device may include a processor to execute instructions in a memory to: receive configuration data for configuring one or more other network devices; generate one or more remote procedure calls (RPCs), based on the received configuration data, where the one or more RPCs include one or more provisioning RPCs capable of provisioning one or more pseudwires (PW)s associated with the one or more other network devices and one or more reverse provisioning RPCs capable of reverse provisioning one or more PWs associated with the one or more other network devices, where each reverse provisioning RPC is capable of reverse provisioning a particular PW managed on one of the one or more other network devices; provide the one or more provisioning RPCs to the one or more other network devices; determine a success with respect to the one or more provisioning RPCs, where the success indicates that all endpoints of a PW have been successfully configured; provide one or more of the one or more reverse provisioning RPCs to one or more of the one or more other network devices when it is determined that one or more of the one or more provisioning RPCs was unsuccessful; and store an indication of success when it is determined that the success have been achieved with respect to one or more of the one or more provisioning RPCs, column 1 ¶ 4) in order to (column 3 ¶ 3).
Therefore, based on Rao in view of Chen in view of Black and Moran, and further in view of Purkayastha, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Purkayastha to the system of Rao, Chen, Black and Moran in order to use the Network Configuration (NETCONF) protocol to install, manipulate, and delete configuration data associated with a network device.

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisoryaction is not mailed until after the end of the THREE-MONTH shortened statutoryperiod, then the shortened statutory period will expire on the date the advisoryaction is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will becalculated from the mailing date of the advisory action. In no event, however, will
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
7/27/2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447